Judgment unanimously affirmed. Memorandum: Evidence that two victims of defendant’s assaults with a metal wrench sustained cuts to the head requiring stitches and were in pain for a few days after the incident and that a third victim suffered a puncture wound and bruise to the arm and was out of work for two weeks constituted legally sufficient evidence of "physical injury” as defined by Penal Law § 10.00 (9) (see, People v Ruttenbur, 112 AD2d 13; People v Fasano, 112 AD2d 791).
The imposition of a consecutive sentence on one of the assault counts was lawful (see, Penal Law § 70.25 [2]; People v Brathwaite, 63 NY2d 839; People v Kalakowski, 120 AD2d 763, Iv denied 68 NY2d 669) and was not an abuse of discretion.
We have reviewed the remaining claims raised in the brief and defendant’s supplemental pro se brief and find them either to be meritless or not preserved for appellate review. (Appeal from judgment of Ontario County Court, Reed, J.— assault, second degree.) Present — Dillon, P. J., Doerr, Pine, Balio and Lawton, JJ.